Citation Nr: 0724451	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar and cervical spine.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
impotency.

3.  Entitlement to service connection for urinary tract 
infection and incontinence.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  By that decision, the RO found that 
new and material evidence had not been received to reopen the 
previously denied degenerative disc disease and impotence 
claims.  In addition, the RO denied service connection for 
urinary tract infection and incontinence, as well as for an 
acquired psychiatric disorder.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in February 2006.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

For the reasons stated below, the Board concludes that 
additional development and notification is necessary in the 
instant case.  Accordingly, this case will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.




REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, 
the Board finds that a remand is required to comply with both 
of these duties.

Initially, the Board observes that the veteran testified at 
his February 2006 hearing that there were pertinent VA 
medical records for the period from 1982 to 1996 that were 
not of record.  He also indicated that he had copies of some 
of these records, and that he would submit them for review 
but no such records appear to be on file.  Under the law, VA 
medical records which are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95; 
38 C.F.R. § 3.159(c)(2).  

In addition to the foregoing, the veteran further testified 
at the February 2006 hearing that he had been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since 1996, and that he wanted VA to request those 
records.  The United States Court of Appeals for Veterans 
Claims (Court) has previously held that the duty to assist 
includes requesting information and records from the SSA 
which were relied upon in any disability determination.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Accordingly, a 
remand is also required in order to obtain these records.

At the February 2006 Board hearing, the appellant submitted 
additional documentary evidence - a lay statement, along with 
a waiver of consideration by the RO.  This lay statement, 
however, is not currently in the claims folder.  This 
statement should be obtained and associated with the claims 
folder.

With respect to the duty to notify, the Board observes that 
the veteran was provided with duty to assist letters in 
February 2003, April 2003, July 2004, and February 2005 
regarding the current appellate issues.  However, on March 
20, 2006 - which is after this case was certified and 
transferred to the Board - the Court promulgated a decision 
in the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), in which it held that the notice VA is required to 
provide upon receipt of an application for a service 
connection claim includes notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  No such notification 
appears in the record.  Thus, a remand is required for the 
veteran to be provided with this notification.

In addition, on March 31, 2006, the Court issued a decision 
in the appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
which established significant new requirements with respect 
to the content of the notice necessary for those cases 
involving the reopening of previously denied claims.  
Specifically, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Board acknowledges that the February 2003 
and February 2005 letters noted that the impotence claim had 
been previously denied, and that new and material evidence 
was required to reopen.  Similar information was noted about 
the degenerative disc disease claim in the March 2003, April 
2003, and February 2005 letters.  Nevertheless, as these 
letters were all sent prior to the Court's holding in Kent, 
and additional notification is already required to comply 
with Dingess, supra, the Board concludes that the 
notification should also address the new and material 
evidence claims. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, the notice 
should include an explanation of the 
evidence and information that is 
necessary to reopen the previously denied 
degenerative disc disease and impotence 
claims, as well as the evidence and 
information that is necessary to 
establish entitlement to the underlying 
service connection claims.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have provided recent treatment (from 
January 2005 to the present) to the 
veteran for his degenerative disc disease 
of the lumbar and cervical spine, 
impotence, urinary tract infection, 
incontinence, and acquired psychiatric 
disorder.  In addition, the RO should 
follow-up on his testimony about 
treatment from VA from 1982 to 1996.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The lay statement submitted at the 
February 2006 Board hearing should be 
obtained and associated with the claims 
folder.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained since the July 
2005 Statement of the Case, and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

